On September 4, 1990, the Defendant was sentenced to fourteen (14) years for Criminal Sale of Dangerous Drugs; with credit given for 194 days time served.
On August 21,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge Keedy. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed by Judge Keedy shall be affirmed. However, Judge Baugh and Judge McLean both agree that the sentence for Criminal Sale of Dangerous Drugs shall be served concurrently with any incarceration for the Burglary and Felony Theft charges from Judge Erickson’s Court if there was in fact a revocation.
The reason for the decision to affirm Judge Keedy’s original sentence is because the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-*49904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
DATED this 21st day of August, 1992.
The reason for the running the sentences concurrently is it appears to be an excessive amount of time for this defendant to spend incarcerated when he is such a youthful offender.
Hon. Ed McLean, Chairman and Hon. G. Todd Baugh, Judges.
HON. THOMAS McKTTTRICK agrees with the sentence imposed by Judge Keedy, however, he feels that any incarceration for the Burglary and Felony Theft charges should be run consecutively to the Criminal Sale of Dangerous Drugs sentence.
The Sentence Review Board wishes to thank Mr. Walden for appearing pro se.